UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) 2828 Colby Avenue Everett, WA 98201 (425) 339-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 Par Value (Title of each class of securities covered by this form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box to designate the appropriate rule provision relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)x Rule 12g-4(a)(2)o Rule 12h-3(b)(1)(i)x Rule 12h-3(b)(1)(ii)o Rule 15d-6o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. June 30, 2011 By /s/ Debra L. Johnson Date Debra L. Johnson, Executive Vice President and CFO
